Title: To George Washington from Major General Benjamin Lincoln, 2 February 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Tarry Town Febry 2d 1777

I am sensible the State of Massachusetts Bay are determined, to use every vigorous exertion, to raise their proportion of the Continental army—It is my indispensable duty, to promote their determination. I am conscious, many good men, from the militia of that State now in camp, might be engaged, were they indulged a furlough, on their enlistment. But, as the design of the Court, in sending out the militia, was to reinforce the army, ’till the number of battalions, ordered to be raised by the Massachusetts, were compleated, I don’t feel myself at liberty to encourage the men, that they may expect a furlough. I should be glad to know your Excellencies pleasure on this matter. I have the honour to be with great regard & Esteem your Excellencys most Obedient humble Servant

Benj: Lincoln

